                                   1

                                   2

                                   3

                                   4

                                   5                        IN THE UNITED STATES DISTRICT COURT
                                   6                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    KIVA HEALTH BRANDS LLC,                       Case No. 19-cv-03459-CRB
                                   9                 Plaintiff,
                                                                                      ORDER ON CROSS-MOTIONS
                                  10           v.
                                  11    KIVA BRANDS INC., et al.,
                                  12                 Defendants.
Northern District of California
 United States District Court




                                  13         In this trademark case, Plaintiff Kiva Health Brands LLC (“KHB”), a maker of
                                  14   natural foods, and Defendant Kiva Brands Inc. (“KBI”), a maker of cannabis-infused
                                  15   chocolates, both claim the right to the KIVA mark. The Court instructed the parties to file
                                  16   “any motions for summary judgment or partial summary judgment, as to the federal claims
                                  17   in this case only.” Order Vacating CMC (dkt. 61). In response, KHB filed a motion for
                                  18   partial summary judgment on KBI’s affirmative defenses of laches, prior use,
                                  19   acquiescence, waiver, and estoppel. KHB MSJ (dkt. 63). The same day, KBI filed a
                                  20   motion for partial summary judgment on the single affirmative defense of laches. KBI
                                  21   MSJ (dkt. 64). Because there is a dispute of fact as to when KHB knew or should have
                                  22   known about the threat from KBI, the Court DENIES both motions as to laches. Because
                                  23   KHB prevails on the prior use affirmative defense, the Court GRANTS its motion on that
                                  24   ground. Because there has not yet been discovery on the issues of acquiescence, waiver
                                  25   and estoppel, the Court DENIES KHB’s motion on those grounds.
                                  26

                                  27

                                  28
                                   1   I.     BACKGROUND
                                   2          A.     Plaintiff Kiva Health Brands (“KHB”)
                                   3
                                              Plaintiff KHB is a Nevada corporation, with a principal place of business in Hawaii.
                                   4
                                       Henderson Decl. (dkt. 63-1) ¶ 3. It sells health and wellness products throughout the
                                   5
                                       United States and internationally. Id. ¶ 2. Tchad Henderson, a managing member of
                                   6
                                       KHB, along his wife, Janet Chong-Henderson, chose the name KIVA in May or June of
                                   7
                                       2009 after a trip to Arizona: it refers to a Pueblo word for underground rooms that the
                                   8
                                       Hopi and other Puebloan people used for religious ceremonies. Id. ¶ 4. When starting the
                                   9
                                       business in 2009, Mr. Henderson conducted internet searches to see if other companies
                                  10
                                       used the name KIVA. Id. In 2009, he registered the domain name kivahealthbrands.com.
                                  11
                                       Id. KHB developed its KIVA logo in March 2010 for use on its KIVA Maqui Berry
                                  12
Northern District of California




                                       Powder. Id. ¶ 5. In 2010, in connection with the incorporation process, Mr. Henderson
 United States District Court




                                  13
                                       conducted another round of searches for other companies using KIVA, and found none that
                                  14
                                       sold health or food products. Id. ¶ 6. KHB began selling its KIVA Maqui Berry Powder
                                  15
                                       to the public in February 2013. Id. ¶ 7. KHB’s first online sales were via Amazon.com in
                                  16
                                       June 2013; in September 2013, KHB also sold products through its website,
                                  17
                                       www.kivahealthfood.com. Id. ¶ 9.
                                  18
                                              In September 2013, KHB filed an application with the USPTO to register the KIVA
                                  19
                                       mark in connection with food products. Id. ¶ 10. Before that, Mr. Henderson “again
                                  20
                                       conducted searches for companies that used ‘KIVA’ in connection with their provision of
                                  21
                                       goods and services,” and he “did not turn up any companies that used ‘KIVA’ to market
                                  22
                                       health products or food products such as those that [KHB] sells.” Id. ¶ 12. USPTO issued
                                  23
                                       KHB a registration on April 15, 2014. Id. ¶ 10. In 2015 and 2016, KHB obtained
                                  24
                                       additional trademark registrations for marks with the word KIVA on additional food and
                                  25
                                       cosmetic products. Id. ¶ 11.
                                  26
                                              B.     Defendant Kiva Brands Inc. (“KBI”)
                                  27

                                  28          Defendant KBI is an Oakland-based company incorporated in Delaware. First
                                                                                    2
                                   1   Amended Counterclaim (“FACC”) (dkt. 10) ¶ 1. It is a leading provider of cannabis-
                                   2   infused edible chocolates and confections. Palmer MPI Decl. (dkt. 24-1) ¶ 4. Scott
                                   3   Palmer, the CEO and co-founder of KBI, asserts that KBI started in November 2010 as a
                                   4   California not-for-profit mutual benefit corporation (CNMBC) named Indica. Id. ¶¶ 6, 8.1
                                   5   Mr. Palmer and his wife, Kristi Knoblich, brainstormed potential trade names for the
                                   6   company, and decided to do business as “Kiva Confections.” Id., Ex. A.
                                   7          Mr. Palmer declares that Indica manufactured, sold and distributed products bearing
                                   8   the names KIVA and/or KIVA CONFECTIONS with permission from Mr. Palmer and
                                   9   Ms. Knoblich. Id. ¶ 9. The contract that purports to govern that arrangement is the TM
                                  10   License Agreement, between Mr. Palmer and Ms. Knoblich, Licensors, on the one hand,
                                  11   and Indica, Licensee, on the other. See Palmer MPI Decl. Ex. B. The “TM License
                                  12   Agreement was signed on or around October 2018, but [purportedly] memorialized the
Northern District of California
 United States District Court




                                  13   agreement that had existed since November 2010.” Palmer MPI Decl. ¶ 9, Ex. B.2 The
                                  14   Court has previously stated that irregularities with the TM License Agreement made the
                                  15   Court disinclined to accept it “as proof of a 2010 assignment of the KIVA mark from
                                  16   Palmer and Knoblich to Indica.” Order re MPIs (dkt. 52) at 8–11.
                                  17          There was a Kiva Confections website as early as March 2011. See Palmer MSJ
                                  18   Decl. (dkt. 67-2) ¶ 6, Ex. A (single page with “KIVA Cannabis Confections,” describing
                                  19   Kiva chocolates as “a chocolate bar that redefines what a cannabis confection ought to be,”
                                  20   and listing under “where to find us” locations in Berkeley and San Jose, with Oakland and
                                  21   San Francisco “coming soon”); see also id. Ex. B (essentially the same page from March
                                  22   2012); id. Ex. C (essentially the same page from March 2013, with “please contact us for a
                                  23   list of supporting collectives in your area” instead of a locations list). Kiva Confections
                                  24   had a publicly-available Facebook page since December 2010. See id. ¶ 12; id. Ex. G
                                  25
                                       1
                                  26     The legal relationship between Indica and KBI is a matter of great dispute and impacts the
                                       defense of prior use, as discussed below.
                                       2
                                  27     Mr. Palmer testified in his deposition that it appeared that the license agreement was signed in
                                       November 2010. See Miller Decl. (dkt. 21-4) ¶ 8. In subsequent correspondence, Mr. Palmer
                                  28   corrected that testimony to say that it was signed around October 2018 effective November 23,
                                       2010. Id., Ex. L
                                                                                           3
                                   1   (Facebook page from December 2010, showing photo of KIVA “Medical Cannabis
                                   2   Chocolate Bar[s]”); id. Ex. H (Facebook page from February 2011, showing three people
                                   3   in KIVA t-shirts at a KIVA booth, advertising KIVA bars); id. Ex. I (Facebook page from
                                   4   May 8, 2012, showing KIVA “medical cannabis” bars, introducing “Blackberry Dark
                                   5   Chocolate” flavor, along with the message, “When you plan a trip to Cali, we’ll be here
                                   6   waiting for you!”).
                                   7          Mr. Palmer and Ms. Knoblich formed KBI in 2014. Palmer MPI Decl. ¶ 10. Mr.
                                   8   Palmer asserts that “[b]etween approximately 2014 through 2017, Indica and related
                                   9   entities were reorganized into KBI and its wholly-owned subsidiaries.” Id.3 Mr. Palmer
                                  10   and Ms. Knoblich agreed to transfer all of the intellectual property to KBI in October of
                                  11   2014. Palmer MPI Decl. ¶ 11, Ex. C (“IP Sale Agreement”). That agreement, between
                                  12   KBI, Buyer, and Mr. Palmer and Ms. Knoblich, Sellers, listed the California trademark for
Northern District of California
 United States District Court




                                  13   KIVA and the trademark application for KIVA among the intellectual property being sold.
                                  14   Id. Schedule A. Mr. Palmer and Ms. Knoblich co-founded KBI, Indica, and all of their
                                  15   affiliates. Palmer MPI Decl. ¶ 12. They have been the majority and controlling owners
                                  16   and members since the entities’ inception. Id. “The main activity of all of these
                                  17   businesses has always been to manufacture, distribute, and sell and promote ‘Kiva
                                  18   Confections’ and its products.” Id.
                                  19          Indica made its first sales of cannabis-infused chocolate in December 2010. Id. ¶
                                  20   13. In 2015, KBI expanded its business to Arizona, Nevada, Illinois, Hawaii and
                                  21   Michigan. Id. ¶ 14. Mr. Palmer declares that since 2010, KBI has used both “KIVA” and
                                  22   “KIVA CONFECTIONS” on its products, and that there has never been a strategic change
                                  23   in how often KBI uses one or the other. Id. ¶ 15. KBI has sold millions of units, including
                                  24   1,705,000 units in California in 2018. Id. ¶ 18. It has a marketing budget of $6.5 million
                                  25   for the 2019 year. Id. “Over the past several years,” KBI registered the KIVA mark on the
                                  26

                                  27   3
                                        KHB points out that Indica still exists as an active California company. KHB Reply (dkt. 69) at
                                  28   5 n.4. KBI’s attorney declares that as a CNMBC, Indica can only be sold to a non-profit. See
                                       Chigbu Decl. (dkt. 67-1) ¶ 6.
                                                                                          4
                                   1   state level in California and other states. Id. ¶ 20, Ex. H.4 A California trademark issued
                                   2   on January 20, 2018, for the KIVA mark for “Chocolate and confections, all of the
                                   3   foregoing containing cannabis,” and states a first use date of December 1, 2010. Palmer
                                   4   MPI Decl. Ex. H.
                                   5          C.      The Conflict Between the Parties
                                   6
                                              Mr. Henderson declares that he learned about KBI while at a food industry trade
                                   7
                                       show in California around June 2015. Henderson Decl. ¶ 15. A vendor approached him
                                   8
                                       and asked whether KHB was the same as a company doing business as “Kiva
                                   9
                                       Confections,” “a marijuana company in California.” Id. After the show, Mr. Henderson
                                  10
                                       researched Kiva Confections on the internet. Id. ¶ 16. Upon reviewing KBI’s website and
                                  11
                                       social media, and searching on Google, he “understood that ‘Kiva Confections’ seemed to
                                  12
Northern District of California




                                       be a small company that sold edible products that contained marijuana (for medical use
 United States District Court




                                  13
                                       only at that time), exclusively or primarily in the San Francisco Bay Area.” Id.
                                  14
                                              In late 2016 or early 2017, KHB’s customers began expressing confusion about
                                  15
                                       KHB and “Kiva Confections.” Id. ¶ 17. The number and severity of customers’ concerns
                                  16
                                       increased through 2017 and into 2018. Id. In January of 2017, KHB staff began keeping a
                                  17
                                       customer confusion log. Id. ¶ 18; Ex. 9. On May 5, 2018, KHB’s counsel sent a cease and
                                  18
                                       desist letter to KBI about the rise in customer confusion, and demanded that KBI cease
                                  19
                                       infringing the KIVA mark. Henderson Decl. ¶ 22; Ex. 13. Counsel for KBI responded on
                                  20
                                       May 22, 2018, seeking to schedule an amicable resolution. Henderson Decl. ¶ 23; id. Ex.
                                  21
                                       14. KHB responded on June 5, 2018, proposing a mediation. Henderson Decl. ¶ 24; id.
                                  22
                                       Ex. 15. KBI responded on July 24, stating that mediation would be premature. Henderson
                                  23
                                       Decl. ¶ 25; id. Ex. 16.
                                  24
                                              KHB brought suit in September 2018 for trademark infringement, unfair
                                  25

                                  26
                                       4
                                  27    In addition, in 2017, KBI filed a USPTO “intent to use” application seeking a registration for the
                                       KIVA mark for “a website featuring health, wellness and nutrition information . . . all in the field
                                  28   of herbal remedies, medical benefits of cannabis, medical cannabis strains . . . and effects of
                                       medic[al] cannabis.” See Amended Counterclaim ¶ 28.
                                                                                        5
                                   1   competition in violation of the Lanham Act, declaratory relief, and unfair and deceptive
                                   2   trade practices under state law. See generally Compl. (dkt. 1). It served the Complaint in
                                   3   December 2018, see Waiver of Service Executed (dkt. 4), after the parties held a structured
                                   4   mediation in November and December 2018, see KHB Reply re MPI (dkt. 27) at 4. KBI
                                   5   filed counterclaims. See Counterclaims (dkt. 8); Amended Counterclaims (dkt. 10). KHB
                                   6   then filed a motion for preliminary injunction in March 2019, seeking to enjoin KBI from
                                   7   any further use of the KIVA mark. See KHB MPI (dkt. 12-2). That same filing also
                                   8   includes a motion to dismiss two of KBI’s counterclaims. See id. In May 2019, KBI filed
                                   9   a cross-motion for preliminary injunction, seeking to enjoin KHB from using the KIVA
                                  10   mark within California. See KBI MPI (dkt. 25-1) at 1. The parties conducted expedited
                                  11   discovery on the issues raised by the preliminary injunction motions. See Motion to
                                  12   Expedite (dkt. 14); Order on MPI (dkt. 16). That expedited discovery included a
Northern District of California
 United States District Court




                                  13   deposition of Mr. Henderson in which he answered questions about his knowledge of KBI.
                                  14   See Henderson Decl. Ex. 1 (deposition excerpts).
                                  15         The case was transferred to this Court in June 2019. See Case Transferred In (dkt.
                                  16   31). On September 6, 2019, the Court denied the parties’ respective preliminary injunction
                                  17   motions, and granted KHB’s motion to dismiss KBI’s federal Lanham Act claims. See
                                  18   Order re MPIs. Following an unsuccessful settlement conference, see Settlement
                                  19   Conference (dkt. 60), the Court directed the parties to file their summary judgment
                                  20   motions, see Order Vacating CMC.
                                  21         The Court held a motion hearing on February 7, 2020, as to KHB’s motion for
                                  22   partial summary judgment on KBI’s affirmative defenses of laches, prior use,
                                  23   acquiescence, waiver, and estoppel, as well as KBI’s motion for partial summary judgment
                                  24   on KBI’s affirmative defense of laches. Motion Hearing (dkt. 71).
                                  25   II.   LEGAL STANDARD
                                  26         Summary judgment is appropriate where “the movant shows that there is no
                                  27   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
                                  28   of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
                                                                                    6
                                   1   A fact is material if it could affect the outcome of the case under governing law.
                                   2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of material fact is
                                   3   genuine if the evidence, viewed in the light most favorable to the nonmoving party, “is
                                   4   such that a reasonable jury could return a verdict for the nonmoving party.” Id.
                                   5          The party moving for summary judgment bears the initial burden of identifying
                                   6   those portions of the pleadings, discovery, and affidavits that demonstrate the absence of a
                                   7   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where
                                   8   the moving party has the burden of proof at trial on an issue, as in KBI’s motion, the
                                   9   moving party must affirmatively show that no reasonable jury could find other than in the
                                  10   moving party’s favor. Id. at 331 (Brennan, J., dissenting). Where the nonmoving party
                                  11   has the burden of proof at trial, as in KHB’s motion, “the moving party may discharge its
                                  12   burden of production by either (1) negating an essential element of the opposing party’s
Northern District of California
 United States District Court




                                  13   claim, or (2) showing that there is an absence of evidence to support the nonmoving
                                  14   party’s case.” Synoptek, LLC v. Synaptek Corp., No. 16-1838-CJC (JCGx), 2018 WL
                                  15   3359017, at *4 (C.D. Cal. June 4, 2018) (citing Adickes v. S.H. Kress & Co., 398 U.S.
                                  16   144, 158–60 (1970) and Celotex, 477 U.S. at 325).
                                  17          Once the moving party meets its initial burden, the nonmoving party must go
                                  18   beyond the pleadings and show that there is a genuine issue for trial. Anderson, 477 U.S.
                                  19   at 250. It can do this by citing to specific parts of the materials in the record or by showing
                                  20   that the materials cited by the moving party do not compel a judgment in the moving
                                  21   party’s favor. Fed. R. Civ. P. 56(c). The opposing party may also object to the movant’s
                                  22   evidence. Synoptek, 2018 WL 3359017, at *4 (citing Fed. R. Civ. P. 56(c)(2)).5
                                  23   III.   DISCUSSION
                                  24          Both parties have filed motions for summary judgment about KBI’s affirmative
                                  25   defenses. This Order addresses the defenses of (A) laches, (B) prior use, and (C)
                                  26   acquiescence, waiver, and estoppel.
                                  27
                                       5
                                  28    KBI has done so. See KBI Objections (dkt. 70). This Order does not rely on any of the
                                       documents objected to.
                                                                                     7
                                   1          A.     Laches
                                   2          KBI’s fourth affirmative defense is that KHB’s trademark claims are barred by
                                   3   laches. Counterclaims at 5. Both parties have moved for summary judgment on KBI’s
                                   4   laches defense. See KBI MSJ; KHB MSJ at 15–24. “‘Laches is an equitable limitation on
                                   5   a party’s right to bring suit.’” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829,
                                   6   835 (2002) (quoting Boone v. Mech. Specialties Co., 609 F.2d 956, 958 (9th Cir. 1979)).
                                   7   It is a defense to both Lanham Act claims and related state law claims. Id. at 835. The
                                   8   principle behind laches is that “‘one who seeks the help of a court of equity must not sleep
                                   9   on his rights.’” Id. (quoting Piper Aircraft, Corp. v. Wag-Aero, Inc., 741 F.2d 925, 939
                                  10   (7th Cir. 1984) (Posner, J., concurring)). To establish laches, a defendant must show “an
                                  11   unreasonable delay by plaintiff in bringing suit, and . . . prejudice to [it]self.” Miller v.
                                  12   Glenn Miller Prods., Inc., 454 F.3d 975, 997 (9th Cir. 2006). Determining whether a
Northern District of California
 United States District Court




                                  13   plaintiff delayed unreasonably consists of (1) assessing the length of the delay and then (2)
                                  14   determining whether the delay was reasonable. Jarrow Formulas, 304 F.3d at 838. The
                                  15   problem here is in determining the length of the delay.
                                  16
                                                     1.      Length of Delay
                                  17          The Court must establish the length of the delay “measured from the time plaintiff
                                  18   knew, or in the exercise of reasonable diligence, should have known about its potential
                                  19   cause of action.” adidas-Am., Inc. v. Payless Shoesource, Inc., 546 F. Supp. 2d 1029,
                                  20   1069 (D. Or. 2008) (citing Jarrow Formulas, 304 F.3d at 838–39). The Court stops the
                                  21   clock on delay “when the lawsuit in which the defendant seeks to invoke the laches
                                  22   defense is initiated.” Eat Right Foods Ltd. v. Whole Foods Mkt., Inc., 880 F.3d 1109,
                                  23   1116 (9th Cir. 2018).
                                  24          Tchad Henderson of KHB declares that he first learned about KBI while at a food
                                  25   industry trade show in California around June 2015. Henderson Decl. ¶ 15. KBI had an
                                  26   opportunity to depose Mr. Henderson on the matter, and his deposition testimony is
                                  27   consistent with his declaration. See Henderson Opp’n Decl. (dkt. 66-1) ¶ 4, Ex. 1
                                  28   (Henderson Tr. 48:9–1, 49:21–25, 64:21–66:18, 66:24–68:2, 68:19–69:18). KHB
                                                                                      8
                                   1   therefore argues that the earliest the delay period could begin is June 2015. KHB MSJ at
                                   2   16.
                                   3          Although KBI’s own motion for summary judgment assumes a date of no later than
                                   4   June 2015, see KBI MSJ at 6 (“all occurred in June 2015. . . . KHB filed this lawsuit . . .
                                   5   more than three years later.”), KBI argues in opposing KHB’s motion that “[a] genuine
                                   6   dispute of material fact exists as to whether KHB had actual knowledge of KBI’s use of
                                   7   the KIVA mark prior to June 2015,” KBI Opp’n (dkt. 67) at 15 (emphasis added). KBI
                                   8   argues that Mr. Henderson admitted to searching online for other companies using the
                                   9   name KIVA in 2009, 2010, and 2013, that he “[c]onveniently . . . replaced the two
                                  10   computers that he would have used to conduct those searches,” and that “it is doubtful that
                                  11   Mr. Henderson did not find at least KBI’s website by 2013.” Id. at 15–16. It asserts that
                                  12   “[a] reasonable jury could find that Mr. Henderson is not telling the truth and that he did
Northern District of California
 United States District Court




                                  13   have actual knowledge6 of KBI’s use of the KIVA mark in 2013, if not before.” Id. at 16.
                                  14          Simply asserting that Mr. Henderson might be lying would not be enough to
                                  15   demonstrate “specific facts showing that there is a genuine issue for trial.” See Anderson,
                                  16   477 U.S. at 256; see also Galen v. County of Los Angeles, 477 F.3d 652, 658 (9th Cir.
                                  17   2007) (“Bald assertions that genuine issues of material facts exist are insufficient); Burrell
                                  18   v. Cty. of Santa Clara, No. 11-cv-4569-LHK, 2013 WL 2156374, at *31 (N.D. Cal. May
                                  19   17, 2013) (declaration asserting that opponent’s “position is false and disputed” does not
                                  20   create triable fact dispute). But there is some possibility that a jury could look at the
                                  21   evidence of early Kiva Confections websites, see Palmer MSJ Decl. Exs. A, B, C, and
                                  22   early Kiva Confections Facebook pages, see Palmer MSJ Decl. Exs. G, H, I—minimalist
                                  23   though they be—and conclude that KHB should have been concerned about the threat of
                                  24   consumer confusion from KBI as early as 2013. The Court is aware of no evidence of
                                  25   consumer confusion until mid-2015, when the trade show participant spoke with Mr.
                                  26   Henderson, and so it is unclear even that the delay period should begin in June 2015. See
                                  27
                                       6
                                  28    KBI cannot argue that Mr. Henderson had constructive knowledge of KBI’s use of the mark,
                                       because KBI had no federal or state trademark registrations at that time.
                                                                                       9
                                   1   6 McCarthy on Trademarks and Unfair Competition § 31:19 (5th ed) (“Laches is measured
                                   2   from the date when there was an infringing use sufficient to require legal protest and
                                   3   possible lawsuit”; “no obligation to sue until ‘the likelihood of confusion looms large’”);
                                   4   Synoptek, 2018 WL 3359017, at *7 (“not required to constantly monitor every nook and
                                   5   cranny of the entire nation and to fire both barrels of its shotgun instantly upon spotting a
                                   6   possible infringer.”). Nonetheless, the Court will permit a jury to decide when the delay
                                   7   period should begin.
                                   8          As for the end of the delay period, KHB’s counsel sent a cease and desist letter to
                                   9   KBI on May 5, 2018. Henderson Decl. ¶ 22; Ex. 13. KHB takes the position that its cease
                                  10   and desist letter “stopped the laches period.” KHB Opp’n (dkt. 66) at 13 (citing Elvis
                                  11   Presley Enters., Inc. v. Capece, 141 F.3d 188, 205 (5th Cir. 1998)).7 But the Ninth Circuit
                                  12   does not stop the clock at the filing of a cease and desist letter; it stops the clock “when the
Northern District of California
 United States District Court




                                  13   lawsuit . . . [was] initiated.” Eat Right Foods, 880 F.3d at 1116. That was in September
                                  14   2018. See Compl. Because the Court does not herein decide the start of the delay period,
                                  15   it cannot calculate the total length of the delay period.
                                  16                  2.      Reasonableness of Delay
                                  17          The next determination is whether the delay was reasonable. Jarrow Formulas, 304
                                  18   F.3d at 838. That inquiry is based on (1) the analogous statute of limitations, and (2) the
                                  19   factors articulated in E-Systems, Inc. v. Monitek, Inc., 720 F.2d 604 (9th Cir. 1983). See
                                  20   Synoptek, 2018 WL 3359017, at *5–*7. Because the Court has not determined the length
                                  21   of the delay, it cannot conduct a proper E-Systems analysis. See, e.g., E-Systems, 720
                                  22   F.2d at 607 (requiring consideration of “plaintiff’s diligence in enforcing mark” and
                                  23   “extent of harm suffered by junior user because of senior user’s delay”). However, the
                                  24   Court makes the following holding as to the limitations period.
                                  25          Courts are to decide whether a delay is reasonable “in reference to the limitations
                                  26
                                       7
                                  27     KHB correctly notes that, in the Ninth Circuit, delays attributable to parties’ negotiations before
                                       filing suit are not unreasonable. See KHB Opp’n at 13 (citing Toyota Motor Sales, U.S.A., Inc. v.
                                  28   Tabari, 610 F.3d 1171, 1183 (9th Cir. 2010)). But that goes to reasonableness (the next prong),
                                       not when the clock stops.
                                                                                         10
                                   1   period for the analogous action at law.” Jarrow Formulas, 304 F.3d at 835. If a plaintiff
                                   2   has brought suit within the analogous limitations period, then there is a “strong
                                   3   presumption” that laches does not apply. Id. at 835–36. If a plaintiff has brought suit
                                   4   outside of the analogous limitations period, the presumption is reversed. Id. at 836, 838. It
                                   5   “is extremely rare for laches to be effectively invoked when a plaintiff has filed his action
                                   6   before limitations in an analogous action at law has run.” Shouse v. Pierce Cty., 559 F.2d
                                   7   1142, 1147 (9th Cir. 1977). The Lanham Act has no statute of limitations, and so courts
                                   8   are to “‘borrow’ the limitations period from the most closely analogous action under state
                                   9   law.” Jarrow Formulas, 304 F.3d at 836. But there is some uncertainty in the Ninth
                                  10   Circuit about what the appropriate state law action, and therefore statute of limitations, is.
                                  11   KHB argues for a four-year statute of limitations, see KHB Opp’n at 10, while KBI argues
                                  12   for a two-or-three-year statute of limitations, see KBI MSJ at 7.
Northern District of California
 United States District Court




                                  13          There is good reason to use the California trademark infringement law’s four-year
                                  14   statute of limitations. The 2002 case of Jarrow Formulas involved claims of “false and
                                  15   deceptive advertising” under the Lanham Act. 304 F.3d at 834–35. The parties in that
                                  16   case agreed that the analogous limitations period was California’s three-year period for
                                  17   fraud. Id. at 838. Since then, however, the Circuit has largely employed a four-year
                                  18   period—particularly where, as here, the claims do not involve fraud. In Miller v. Glenn
                                  19   Miller Prods., Inc., 454 F.3d 975, 997 (9th Cir. 2006), the parties agreed on a four-year
                                  20   statute of limitations. The Circuit explained that California’s “statute of limitations for . . .
                                  21   state trademark infringement and/or dilution claims . . . is four years,” and that the
                                  22   “analogous state statute of limitations . . . are state trademark infringement and dilution
                                  23   claims under Cal. Bus. & Prof. Code § § 14330 and 14335.” Id. (citing Jarrow Formulas,
                                  24   304 F.3d at 836–37). In 2009, the Ninth Circuit stated in Internet Specialties West v.
                                  25   Milon-Digiorgio Enters., Inc., 559 F.3d 985, 990 n.2 (9th Cir. 2009), that the parties had
                                  26   agreed on a “four-year limitations period from California trademark infringement law,”
                                  27   although—notably—the court added: “we agree that this was the correct period to use.”
                                  28          True enough, the following year, in Au-Tomotive Gold Inc. v. Volkswagen of
                                                                                      11
                                   1   America, Inc., the Ninth Circuit applied a three-year limitations period, but it did so
                                   2   because the court was tasked with finding the analogous state law in Arizona, and
                                   3   “‘Arizona’s directly analogous law is its state trademark law, which does not contain a
                                   4   statute of limitations.’” 603 F.3d 1133, 1140 (9th Cir. 2010) (quoting Ranch Realty, Inc.
                                   5   v. DC Ranch Realty, LLC, 614 F. Supp. 2d 983, 989 (D. Ariz. 2007). The court therefore
                                   6   used a three-year statute of limitations based on Arizona’s fraud statute. Id. A court in
                                   7   this district noted in 2015 that “For years, the Ninth Circuit and district courts in California
                                   8   have almost universally assumed the answer is the four-year limitations periods contained
                                   9   in California Code of Civil Procedure Sections 337 or 343,” but it found “meritorious” the
                                  10   argument that “none of [those] cases actually analyze the question in depth.” Fitbug Ltd.
                                  11   v. Fitbit, Inc., 78 F. Supp. 3d 1180, 1189–90 (N.D. Cal. 2015). Notwithstanding that
                                  12   court’s criticism, the Circuit recently reiterated that “[t]he most analogous state statute of
Northern District of California
 United States District Court




                                  13   limitations in this case is California’s four-year statute of limitations for trademark
                                  14   infringement actions.” Pinkette Clothing, Inc. v. Cosmetic Warriors Ltd, 894 F.3d 1015,
                                  15   1025 (9th Cir. 2018) (citing Internet Specialties, 559 F.3d at 990 n.2). KBI’s counsel
                                  16   conceded at the motion hearing that Pinkette was the last word on the subject.
                                  17          Accordingly, the Court will follow the weight of the authority in the Circuit and
                                  18   hold that the most analogous California law for KHB’s Lanham Act claims is California’s
                                  19   trademark infringement statute, which carries with it a four-year limitations period. If
                                  20   KHB brought suit within the four-year statute of limitations, there is a strong presumption
                                  21   that laches would not apply. See Jarrow Formulas, 304 F.3d at 835–36. But the Court
                                  22   does not determine if the presumption applies, nor does it reach the E-Systems factors to
                                  23   determine if such a presumption should hold, nor does it reach the issue of prejudice. A
                                  24   dispute of material fact as to the length of the delay prevents the Court from conducing the
                                  25   necessary analysis on laches. Accordingly, KBI’s motion for summary judgment is
                                  26   DENIED in its entirety and KHB’s motion for summary judgment is DENIED as to laches.
                                  27

                                  28
                                                                                      12
                                   1          B.     Prior Use
                                   2          KBI’s third affirmative defense is that KHB’s trademark claims are barred because
                                   3   “KBI is the senior user of the KIVA and KIVA CONFECTIONS trademarks in the
                                   4   relevant markets.” Counterclaims at 5. KHB moves for summary judgment on this “prior
                                   5   use” counterclaim, arguing that KBI has no cognizable claim of senior use because KBI’s
                                   6   products are illegal under federal law and that KBI, which was not formed until 2014,
                                   7   cannot demonstrate that it continuously used the KIVA mark before KHB filed its 2013
                                   8   federal trademark application. KHB MSJ at 9.
                                   9          The Court addressed similar arguments at the motion for preliminary injunction
                                  10   stage. See Order re MPIs at 8. The Court concluded as to continuous use—i.e., whether
                                  11   KBI can connect its current use of the KIVA mark to Indica’s earlier use—that “[g]iven
                                  12   Palmer’s uncontested testimony that the main business of Indica and KBI has always been
Northern District of California
 United States District Court




                                  13   to sell KIVA confections, that he and Knoblich maintained full control over Indica, KBI,
                                  14   and their affiliates, and that they were the ‘majority and controlling owners/members since
                                  15   the entities’ inception,’ . . . there is probably a sufficient basis to conclude that there was
                                  16   an implied assignment” of the KIVA mark from Mr. Palmer and Ms. Knoblich to Indica.
                                  17   Id. at 10–11. The Court found more persuasive KHB’s argument about unlawful first use,
                                  18   concluding that “the illegality of KBI’s products under federal law renders KBI unable to
                                  19   challenge KHB’s federal trademark.” Id. at 16–17.
                                  20          The Court again will focus on unlawful first use, as there appear to be genuine
                                  21   disputes of material fact as to whether KBI can trace a chain of title to the KIVA mark
                                  22   from Indica. Although unlawful first use presents a relatively novel legal question, it is at
                                  23   least a purely legal question. The Court will address (1) the issue of KBI’s prior use of the
                                  24   mark on federally-illegal products, and (2) KBI’s argument that 15 U.S.C. § 1065 requires
                                  25   a different result than the Court reached earlier.
                                  26
                                                     1.      Lawful First Use
                                  27
                                              As the Court held in connection with the MPIs, while KBI’s product is legal under
                                  28
                                                                                      13
                                   1   California law, its illegality under federal law means that KBI cannot have trademark
                                   2   priority. Order re MPIs at 12–17. The Court held:
                                   3                To register a trademark, an applicant must show that the mark
                                                    “is in use in commerce” or that the applicant has a “bona fide
                                   4                intention to use the mark in commerce[.]” 15 U.S.C. §
                                                    1051(a)(3)(C); 15 U.S.C. § 1051(b)(3)(B). “[P]riority
                                   5                ordinarily comes with earlier use of a mark in commerce.”
                                                    Grupo Gigante SA De CV v. Dallo & Co., Inc., 391 F.3d 1088,
                                   6                1093 (9th Cir. 2004). Importantly, though, the USPTO and the
                                                    Ninth Circuit have held that the “use in commerce” must be a
                                   7                lawful use. See, e.g., S. Cal. Darts Ass’n v. Zaffina, 762 F.3d
                                                    921, 931 (9th Cir. 2014) (“only lawful use in commerce can
                                   8                give rise to trademark priority”); CreAgri, Inc. v. USANA
                                                    Health Scis., Inc., 474 F.3d 626, 630 (9th Cir. 2007) (agreeing
                                   9                with “the PTO’s policy . . . that only lawful use in commerce
                                                    can give rise to trademark priority”); In re Morgan Brown, 119
                                  10                U.S.P.Q. 2d 1350 (T.T.A.B. July 14, 2016) (“We have
                                                    consistently held that, to qualify for a federal service mark
                                  11                registration, the use of a mark in commerce must be ‘lawful’. .
                                                    . . Thus, any goods or services for which the mark is used must
                                  12                not be illegal under federal law.”). The Ninth Circuit
Northern District of California
 United States District Court




                                                    explained that “to hold otherwise would be to put the
                                  13                government in the ‘anomalous position’ of extending the
                                                    benefits of trademark protection to a seller based upon actions
                                  14                the seller took in violation of that government’s own laws.”
                                                    CreAgri, 474 F.3d at 630 (quoting In re Stellar Int’l, 159
                                  15                U.S.P.Q. 48, at *3 (T.T.A.B. July 30, 1968)).[] The lawful use
                                                    requirement is applicable to senior user claims. See id. at 634.
                                  16                It is also applicable to a claim for cancellation of a registered
                                                    mark. See GoClear LLC v. Target Corp., No. C 08-2134
                                  17                MMC, 2009 WL 160624, at *3 (N.D. Cal. Jan. 22, 2009).
                                  18
                                                    KHB asserts that the KBI and Indica products bearing the
                                  19                KIVA mark were “all infused with cannabis.” KHB MPI at 13
                                                    (quoting Amended Counterclaim ¶ 5). And it asserts that,
                                  20                whatever its status under state law, “marijuana remains illegal
                                                    for all purposes under federal law.” See id. (citing Trademark
                                  21                Laundering, Useless Patents, and Other IP Challenges for the
                                                    Marijuana Industry, 73 Wash. & Lee L. Rev. 217, 219 (Winter,
                                  22                2016); Trademark Manual of Examining Procedure § 907
                                                    (2018) (“Use of a mark in commerce must be lawful use to be
                                  23                the basis for federal registration of the mark. . . . [the
                                                    Controlled Substances Act] makes it unlawful to manufacture,
                                  24                distribute, or dispense a controlled substance [or] possess a
                                                    Schedule I controlled substance. . . . regardless of state law,
                                  25                marijuana [and] marijuana extracts . . . remain Schedule I
                                                    controlled substances under federal law and are subject to the
                                  26                CSA’s prohibitions”); 21 U.S.C. § 812(c)(10) (listing
                                                    “[m]arihuana” in Schedule I)).
                                  27

                                  28
                                                                                   14
                                                       KHB is correct. See, e.g., Trademark Laundering, 73 Wash. &
                                   1                   Lee L. Rev. at 245–46 (“The illegality doctrine thus poses
                                                       great, possibly insurmountable, problems for the marijuana
                                   2                   industry. So long as marijuana remains illegal under federal
                                                       law, marijuana businesses cannot demonstrate that they are
                                   3                   engaged in lawful commerce, and their applications for
                                                       trademarks are now routinely denied. . . .”). In re Morgan
                                   4                   Brown, 119 U.S.P.Q. 2d [1350] at *2–3, involved an attempt to
                                                       register the mark “HERBAL ACCESS” for “retail store
                                   5                   services featuring herbs” where the store’s services included
                                                       the provision of marijuana, “an illegal substance . . . in
                                   6                   violation of the [CSA].” The Trademark Trial and Appeal
                                                       Board explained that “[r]egardless of individual state laws that
                                   7                   may provide for legal activities involving marijuana, marijuana
                                                       . . . remain[s a] Schedule I controlled substance[] under federal
                                   8                   law[.]” Id. at *3. Because a store selling a good that is illegal
                                                       under federal law is “a use that is unlawful,” the Board
                                   9                   affirmed the refusal to register the mark. Id. at *5. In a similar
                                                       case, the Board also affirmed the refusal to register the marks
                                  10                   “POWERED BY JUJU” and “JUJU JOINTS” for smokeless
                                                       marijuana or cannabis vaporizing apparatuses, “based upon
                                  11                   lack of lawful use of the mark in commerce[.]” In re JJ206,
                                                       LLC, DBA Juju Joints, 120 U.S.P.Q. 2d 1568, at *1 (T.T.A.B.
                                  12                   Oct. 27, 2016). The Board explained that “where the identified
Northern District of California
 United States District Court




                                                       goods are illegal under the federal [CSA], the applicant cannot
                                  13                   use its mark in lawful commerce[.]” Id. at *2. It reiterated that
                                                       even if the goods are lawful under state law, that is “irrelevant
                                  14                   to the question of federal registration when it is unlawful under
                                                       federal law.” Id. at *3 (quoting In re Morgan Brown, 119
                                  15                   U.S.P.Q. 2d 1350, at *1). Though the applicant argued that a
                                                       series of policy ills would follow the refusal to grant trademark
                                  16                   protection to marijuana-related goods and services, including
                                                       that such businesses would suffer infringement, the Board
                                  17                   responded that it “cannot simply disregard the requirement of
                                                       lawful use[.]” Id. at *4.
                                  18
                                       Id. at 12–14.
                                  19
                                              The Court considered and rejected KBI’s argument that “KHB’s trademark does not
                                  20
                                       trump the valid rights KBI acquired under state law,” summarizing as follows:
                                  21

                                  22                   While KBI is only asserting California common law rights to
                                                       the KIVA mark, see KBI MPI at 7, it is doing so as a defense
                                  23                   to a federal trademark claim, see Compl. ¶¶ 24–33 (trademark
                                                       infringement claim); KHB MPI at 6 (asserting likelihood of
                                  24                   success on trademark infringement claim). That defense relies
                                                       on KBI’s prior use of the mark. See Sengoku Works, 96 F.3d
                                  25                   at 1219 (“To acquire ownership of a trademark . . . the party
                                                       claiming ownership must have been the first to actually use the
                                  26                   mark in the sale of goods or services.”); CreAgri, 474 F.3d at
                                                       630 (“only lawful use in commerce can give rise to trademark
                                  27                   priority”). KBI’s prior use was illegal under federal law. See
                                                       Palmer Decl. ¶ 4 (all KBI products contain cannabis); In re
                                  28                   Morgan Brown, 119 U.S.P.Q. 2d [1350] at *3 (“Regardless of
                                                                                      15
                                                      individual state laws that may provide for legal activities
                                   1                  involving marijuana, marijuana . . . remain[s a] Schedule I
                                                      controlled substance[] under federal law . . . .”). KBI
                                   2                  therefore did not make lawful prior use of the mark. See S.
                                                      Cal. Darts Ass’n, 762 F.3d at 931. To hold that KBI’s prior
                                   3                  use of the KIVA mark on a product that is illegal under federal
                                                      law is a legitimate defense to KHB’s federal trademark would
                                   4                  “put the government in the anomalous position of extending
                                                      the benefits of trademark protection to a seller based upon
                                   5                  actions the seller took in violation of that government’s own
                                                      laws.” See CreAgri, 474 F.3d at 630 (internal quotation marks
                                   6                  omitted).
                                   7   Id. at 16.
                                   8
                                                      2.      Section 1065 and Section 1115(b)(5)
                                   9
                                              KBI acknowledges the Court’s previous ruling on this issue, but insists that it is
                                  10
                                       making a different argument here. See KBI Opp’n at 5. KBI argues that “there are two
                                  11
                                       separate, but similar, ‘prior use’ defenses available under the Lanham Act – 15 U.S.C. §
                                  12
Northern District of California




                                       1065 . . . and 15 U.S.C. § 1115(b)(5).” Id. at 4 (citing Newmark Realty Capital, Inc. v.
 United States District Court




                                  13
                                       BGC Partners, Inc., No. 16-cv-1702-BLF, 2017 WL 8294175, at *7 (N.D. Cal. Nov. 16,
                                  14
                                       2017)). It accuses KHB of “ignor[ing] Section 1065,” which “expressly states that it
                                  15
                                       applies where ‘the use of a mark registered on the principal register infringes a valid right
                                  16
                                       acquired under the law of any State[.]’” Id. (citing 15 U.S.C. § 1065). KBI relies entirely
                                  17
                                       on Section 1065. See, e.g., id. at 4 (“Numerous cases have confirmed that the prior use
                                  18
                                       defense under Section 1065 focuses on the defendant’s trademark rights under state law”);
                                  19
                                       id. at 5–6 (“Since the Court was not previously asked to consider Section 1065, KHB’s
                                  20
                                       reliance on the Court’s previous suggestion that ‘KBI’s prior use of the KIVA mark on a
                                  21
                                       product that is illegal under federal law is [not] a legitimate defense to KHB’s federal
                                  22
                                       trademark’ is misplaced.”).8
                                  23
                                              But Section 1065 pertains only to incontestable marks. See 15 U.S.C. § 1065 (title
                                  24
                                       of section is “Incontestability of right to use mark under certain conditions”); id. (“except
                                  25
                                       to the extent . . . to which the use of a mark . . . infringes a valid right acquired under the
                                  26

                                  27
                                       8
                                  28     KBI’s prior use Counterclaim itself does not cite to a specific section: it states only that “KBI is
                                       the senior user” of the mark. Counterclaims at 5.
                                                                                        16
                                   1   law of any State . . . the right of the owner to use such registered mark . . . shall be
                                   2   incontestable.”).9 KHB has not obtained and is not asserting incontestable status. See
                                   3   KHB Reply at 1. Accordingly, the prior use defense that KBI asserts here comes from
                                   4   Section 1115, which describes defenses to both incontestable and (as here) ordinary
                                   5   federally registered trademarks, and which does not include the language KBI relies on
                                   6   from Section 1065 about state law. See 15 U.S.C. § 1115. KBI’s authority and arguments
                                   7   about incontestable marks are therefore inapposite.
                                   8          KHB argues, moreover, that whether Section 1065 or Section 1115 applies, it is not
                                   9   the law that a federally illegal use—even if legal under state law—could support a prior
                                  10   use defense to a federal trademark. See KHB Reply at 2. The Court agrees. KBI is
                                  11   correct that “‘The Lanham Act does not have a broad preemptive impact.’” See KBI
                                  12   Opp’n at 6 (quoting Morton & Bassett, LLV v. Organic Spices, Inc., No. 15-cv-1849-HSG,
Northern District of California
 United States District Court




                                  13   2017 WL 1425908, at *9 (N.D. Cal. Apr. 21, 2017)). It is true that since Golden Door,
                                  14   Inc. v. Odisho, 646 F.2d 347, 352 (9th Cir. 1980), it has been the law in the Ninth Circuit
                                  15   that the Lanham Act does not preempt the field of trademark law. Indeed, “[i]n general,
                                  16   federal and state trademark and unfair competition law can coexist and cooperate without
                                  17   conflict.” McCarthy § 22:2.
                                  18          But Golden Door also explained that the Lanham Act can preempt state law in
                                  19   certain circumstances. The Circuit agreed that “‘the Lanham Act expresses a
                                  20   Congressional design to legislate so that the public can buy with confidence,’” and that
                                  21   “‘[i]f state law would permit confusing or deceptive trademarks to operate, infringing on
                                  22   the guarantee of exclusive use to federal trademark holders, then the state law would,
                                  23   under the Supremacy Clause, be invalid.’” Golden Door, 646 F.2d at 352 (quoting
                                  24

                                  25
                                       9
                                        In Casual Corner Assocs., Inc. v. Casual Stores of Nevada, Inc., 493 F.2d 709, 713 (9th Cir.
                                  26   1974), which KBI cited at the motion hearing, the court explained that the appellant was
                                       “precluded from claiming any rights arising out of the exception to section 1065” because it had
                                  27   not demonstrated five years of continuous use in order to gain incontestable status; accordingly, it
                                  28   could “raise only those defenses specifically enumerated in section 1115.”

                                                                                        17
                                   1   Mariniello v. Shell Oil, 511 F.2d 853, 858 (3d Cir. 1975)). The court wrote in Morton &
                                   2   Bassett that “Golden Door has been understood to mean that ‘[t]he Lanham Act . . . only
                                   3   preempts state laws which would provide less protection than the Lanham Act, and thus
                                   4   would permit federal trademarks to be infringed.’” 2017 WL 1425908, at *9 (quoting
                                   5   Kerzner Int’l Ltd. v. Monarch Casino & Resort, Inc., 675 F. Supp. 2d 1029, 1049 (D. Nev.
                                   6   2009)). In International Franchise Association, Inc. v. City of Seattle, 803 F.3d 389, 409
                                   7   (9th Cir. 2015) cert. denied sub nom. Int’l Franchise Ass’n, Inc. v. City of Seattle, Wash.,
                                   8   136 S. Ct. 1838 (2016), the Ninth Circuit reaffirmed that a City’s ordinance could “only be
                                   9   preempted if it conflicts with the Lanham Act.” If the ordinance “interfere[s] with . . .
                                  10   [the] ability to maintain quality, compromise[s] the public’s confidence in trademarks,
                                  11   allow[s] misappropriation, or directly interfere[s] with or regulate[s] marks,” the Lanham
                                  12   Act would preempt it. Id. at 410; see also McCarthy § 22:2 (“when state rules conflict
Northern District of California
 United States District Court




                                  13   with federal law, the federal trademark law preempts state rules.”) (citing as an example
                                  14   Minuteman Press Int’l, Inc. v. Minute-Men Press, Inc., 219 U.S.P.Q. 426 (N.D. Cal. 1983)
                                  15   (holding that state law cannot narrow the rights of a junior federal registrant)).
                                  16          Cannabis is illegal under federal law. In re Morgan Brown, 119 U.S.P.Q. 2d 1350,
                                  17   at *3 (“marijuana . . . remain[s a] Schedule I controlled substance[] under federal law . . .
                                  18   .”). When a mark is used for cannabis products, the Lanham Act does not recognize the
                                  19   user’s trademark priority. See id., 119 U.S.P.Q. 2d 1350, at *5; In re JJ206, 120 U.S.P.Q.
                                  20   2d 1568, at *2–*3; CreAgri, 474 F.3d at 630. California law, however, does not prevent a
                                  21   user from securing common law rights to a mark when the mark is used for cannabis
                                  22   products. Because the state law that allows KBI a common law right in the KIVA mark
                                  23   would encroach on KHB’s federal trademark rights (thereby permitting a confusing
                                  24   trademark to operate and “infringing on the guarantee of exclusive use” to the federal
                                  25   trademark holder), the Lanham Act preempts the state law. See Golden Door, 646 F.2d at
                                  26   352. KBI cannot be the senior user of the KIVA mark.
                                  27          Accordingly, the Court GRANTS KHB’s motion for summary judgment on KBI’s
                                  28   prior use defense.
                                                                                     18
